Title: John Adams to Abigail Adams, 4 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia August 4. 1777
     
     Your kind Favour of July 23, came by the Post, this Morning. It revives me, to hear of your Health, and Welfare, altho I shall be, and am disappointed of a Blessing, which I hoped to enjoy. But this is the Result of Wisdom superiour to ours and must be submitted to with chearfull Resignation.
     The Loss of Ti. has occasioned as loud Complaints and as keen Resentment in Philadelphia as in Boston. And Congress have determined that an Inquiry shall be made, and have ordered the Major Generals Schuyler and St. Clair, to Head Quarters and ordered M.G. Gates to relieve M.G. Schuyler. Lincoln and Arnold are there. These three I believe will restore our Affairs in that Department.
     We have Letters from France, Spain and the West Indies, which shew that our Ground in Europe is firm, and that a War is brewing.
     We have all the English Papers, till the latter End of May, which shew that Britain is in a wretched Condition indeed—their East India Affairs in Distraction, their Affrican Trade ruined and their West Indian Concerns in the Utmost Distress. Almost all their West India Planters have left in the Kingdom in Despair.
     Their Scavengers of the Streets of Germany have been able to rake together, but a little Filth.
     Where How is going No Astroleger can determine. He has left the Capes of Delaware and where he is gone no one can tell.—We expect to hear from him at the North River, or at Rhode Island, but cant tell when.
     I, for my Part am very homesick, but I will not leave the Field untill the Campaign is ended—unless I should fall sick. This horrid Hot Weather melts my Marrow within my Bones, and makes me faint away almost. I have no other Way to keep alive, but by Abstinence from Eating and drinking. I should not live a Month if I did not starve myself. When I come home I shall be an Epicure.
     Tell Tom, I would give a Guinea to have him climb upon my shoulder, and another to chase him into his Jail.—My Love to all the rest. I will write them as soon as I can. I wrote Mr. Thaxter inclosing Letters to the Court and Bar. Has he received them?
    